Name: Commission Regulation (EEC) No 722/90 of 26 March 1990 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 90 No L 80/17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 722/90 of 26 March 1990 on the supply of various lots of white sugar as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 220 tonnes of sugar ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) : No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p; li 0 OJ No L 172,-21 . 6 . 1989, p . 1 . (3 OJ No L 136, 26. 5. 1987, p . 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . No L 80/18 Official Journal of the European Communities 27. 3 . 90 ANNEX LOT A 1 . Operation No (') : 34/90 2. Programme : 1989 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Mozambique 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (*) ( ®) 0 : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 20 tonnes 9. Number of lots : one 10. Packaging and marking (10) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kilograms Marking on bags (at least 5 cm high) : 'ACÃ Ã O N? 34/90 / MOÃ AMBIQUE 0410201 / AÃ Ã CAR / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' 11 . Method of mobilization (9) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  31 . 5 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 17. 4. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 15  31 . 5. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : periodic refund applicable to white sugar on 1 . 3 . 1990, fixed by Commission Regulation (EEC) No 498/90 (OJ No L 53, 1 . 3. 1990, p. 20) 27. 3. 90 No L 80/ 19Official Journal of the European Communities LOT B 1 . Operation No (l) : 1 5/90 2. Programme : 1989 3 . Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, BP 372, CH-121 1 GenÃ ¨ve 19 ; tel. 734 55 80, telex 22555 LRCS CH, telefax 733 03 95 4. Representative of the recipient ^): Croissant-Rouge Tunisien, 19, rue d'Angleterre, Tunis 1000 ; tel . 24 06 30/24 55 72, telex 14524 HILAL TN 5. Place or country of destination : Tunisia 6 . Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (*) (6) (?) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 200 tonnes 9 . Number of lots : one 10 . Packaging and marking (10): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kilograms Marking on bags (at least 5 cm high) : ACTION N0 15/90 / A red crescent with the points towards the left / SUCRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / TUNIS' 11 . Method of mobilization (9) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Tunis  RadÃ ¨s 16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  31 . 5 . 1990 18 . Deadline for the supply : 30. 6 . 1990 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 17. 4. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  31 . 5. 1990 (c) deadline for the supply : 30 . 6. 1990 22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent : Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer ^) : periodic refund applicable to white sugar on 1.3. 1990, fixed by Commission Regulation (EEC) No 498/90 (OJ No L 53, 1 . 3 . 1990, p. 20) No L 80/20 Official Journal of the European Communities 27. 3 . 90 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (s) The successful tenderer shall give the beneficiaries representatives a health certificate at the time of delivery. (6) The successful tenderer shall give the beneficiaries' representatives a certificate of origin at the time of delivery. f) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annex. (') The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (,0) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.